Citation Nr: 0707375	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for joint and muscle pain due to an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the case was subsequently 
transferred to the RO in Baltimore, Maryland.

The veteran presented testimony at a hearing held before the 
RO in June 2003.  A transcript of the hearing is associated 
with the claims files.

In August 2005, the Board remanded the case for additional 
evidentiary development.  The remand was directed to the 
Appeals Resource Center (AMC), and was processed by the RO in 
Huntington, West Virginia.  This case has since been returned 
to the Board for further appellate action.


REMAND

In October 2006, the RO in Huntington, which was processing 
the Board's August 2005 remand, received additional records 
pertinent to the adjudication of the issues on appeal.  While 
some of those records were duplicates of evidence already 
considered, some new evidence was received.  The veteran did 
not waive his right to have this evidence initially 
considered by the agency of original jurisdiction, and the 
Huntington RO did not readjudicate the appealed issues in 
light of the new evidence.  

In light of these circumstances, the case is REMANDED for the 
following action:

The RO or the AMC should undertake any 
development it determines to be warranted 
and then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


